Citation Nr: 0526330	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastritis, peptic ulcers, hiatal hernia 
with gastroesophageal reflux disease (GERD), a history of 
cholecystectomy, and pancreatitis.

2.  Entitlement to service connection for an intestinal 
obstruction due to peritoneal adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The RO, in pertinent part, denied service 
connection for a nervous stomach condition with peptic ulcers 
and a history of intestinal obstruction due to peritoneal 
adhesions.  

The June 2003 rating decision also denied a claim for service 
connection for anxiety with gastrointestinal symptoms.  While 
the veteran appealed the denial, the claim was subsequently 
granted in an April 2004 rating decision.  As such, the claim 
is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur a gastrointestinal disorder, to 
include gastritis, peptic ulcers, hiatal hernia with GERD, a 
history of cholecystectomy, or pancreatitis, due to any 
incident of active military service.

3.  There is no competent medical evidence of record of any 
currently diagnosed intestinal obstruction due to peritoneal 
adhesions.




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for a gastrointestinal disorder, to include gastritis, peptic 
ulcers, hiatal hernia with GERD, a history of 
cholecystectomy, and pancreatitis are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

3.  The criteria for the establishment of service connection 
for intestinal obstruction due to peritoneal adhesions are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2003, prior to the initial decision 
on the claims in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the May 2003 
letter of VA's duty to assist him in obtaining evidence in 
support of his claims.  He was further notified to fill out 
an enclosed NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, completed in as much detail as 
possible and returned to the RO. He was instructed to send 
any recent medical reports showing findings, diagnoses, and 
treatment for the claimed disorders.  He was asked to 
complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that the RO was able to obtain 
treatment information.  Finally, the veteran was informed 
that he could furnish documents that could substitute service 
medical records, to include statements from military medical 
personnel, "buddy" certificates, police reports, employment 
physical examinations, letters written during service, 
photographs taken during service, pharmacy prescription 
records, insurance examinations, and medical reports from 
private treatment providers after his separation from 
service. 

Although the May 2003 letter did not specifically inform the 
veteran that evidence necessary to substantiate his claims 
for service connection was (1) evidence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service; the June 
2003 rating decision and the April 2004 statement of the case 
(SOC), in conjunction with the May 2003 letter, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, reports of VA 
examination, and private medical records have been obtained 
in support of the claims on appeal.  Attempts to obtain 
private medical records from Dr. JW resulted in a negative 
response.  Dr. JW's widow informed the RO that Dr. JW had 
deceased in 1974 and his medical records were damaged by 
water in approximately 1985.  Thus, the records are 
unavailable and any further efforts to obtain them would be 
futile. 38 C.F.R. § 3.159.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

A.  Gastrointestinal Problems

The veteran contends that he is entitled to service 
connection for gastrointestinal problems.  Specifically, he 
asserts that as a result of treatment in service for nausea 
and vomiting, he developed multiple gastrointestinal 
disorders, including gastritis, peptic ulcers, hiatal hernia 
with GERD, a history of cholecystectomy, and pancreatitis.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention that he suffered from gastrointestinal 
problems throughout his military career.  First, contrary to 
the veteran's present reports, the service medical records 
are wholly devoid of any chronic gastrointestinal problem.  
In April 1955, the veteran was seen for medical observation.  
The examiner felt the veteran might have a possible peptic 
ulcer.  However, an upper gastrointestinal (UGI) series 
performed in May 1955 showed no ulcer crater.  The duodenum 
was slightly irritable.  The esophagus and stomach were 
within normal limits.  It was considered a normal UGI series. 
There was no further mention of relevant treatment, symptoms 
or complaints of gastrointestinal problems.  The May 1956 
separation examination was negative for any diagnoses of a 
gastrointestinal disorder.  

The first diagnosis of cholecystitis was in 1965, some 10 
years after the veteran's separation from service.  A 
cholecystectomy was performed in September 1965.  An UGI 
series performed in June 1969 was normal.  The veteran was 
diagnosed with an incarcerated umbilical hernia in 1979, a 
ventral hernia in 1980, a hiatal hernia in 1989, reflux 
esophagitis in 1989, gastritis in 1991, a history of GERD in 
1991, and an incisional hernia in 1992.

With regard to the 10-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
cholecystectomy, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that gastrointestinal problems 
had their onset in service or are the result of a disease or 
injury in service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of gastrointestinal problems between the period of 
active duty and the diagnosis of cholecystitis in 1965 and 
the next diagnosis of an incarcerated umbilical hernia 14 
years later in 1979 is itself evidence which tends to show 
that gastrointestinal problems did not have their onset in 
service or for many years thereafter and are not the result 
of service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Despite evidence of current diagnoses of gastrointestinal 
problems, to include, but not limited to, GERD, hiatal 
hernia, and antral gastritis, there is no evidence of record 
to substantiate the second and third components of the 
Gutierrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of 
gastrointestinal problems during the veteran's active duty 
service.  There was no showing of a resulting chronic 
gastrointestinal condition during service or a showing of 
continuity of symptomatology after service to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Moreover, 
there are no opinions of record, that the current diagnoses 
of gastrointestinal problems are related to the veteran's 
active duty service.

In this regard, upon VA stomach examination in May 2003, the 
examiner noted the veteran was seen only once while on active 
duty service for gastrointestinal problems.  The examiner 
further noted the one episode consisted of symptoms of nausea 
and vomiting for which the veteran was hospitalized in May 
1955 and treated with intravenous hydration.  The examiner 
indicated the in-service hospitalization did not reveal any 
etiology for the nausea and vomiting, which subsided without 
any residuals. The examiner concluded the veteran did not 
have any residuals from this episode of gastrointestinal 
symptoms and thus, there was no nexus for any other medical 
problems.  The veteran was diagnosed with nephrolithiasis, 
which the examiner opined was less likely than not related to 
service.

Upon VA examination in March 2004, the veteran was diagnosed 
with reflux symptoms with no esophagitis on endoscopy.  The 
examiner noted the veteran may have 'esophageal dysmotility' 
associated with aging but the examiner could not find any 
other reason for dysphagia.

While the veteran and his wife have indicated in various 
statements that gastrointestinal problems have been present 
since the veteran's separation from active service and 
related thereto, they are not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Intestinal Obstruction

The veteran contends that he is entitled to service 
connection for intestinal obstruction due to peritoneal 
adhesions.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of an intestinal obstruction due to peritoneal 
adhesions.  While the veteran was admitted to the hospital in 
May 1955 for possible intestinal obstruction due to 
complaints of recurrent vomiting after meals for 
approximately three months, the final diagnosis was 
functional pylorospasm.  On examination at the time of 
admission to the hospital there was no muscle spasm, but 
slight tenderness in the left upper abdominal quadrant.  On 
plain film of the abdomen, there was no evidence of 
intestinal obstruction found.  The veteran was placed on 
orders for nothing by mouth and after a few days, his general 
condition improved and he was able to retain his diet though 
he still had anorexia.  The UGI x-ray showed no ulcer crater.  
The duodenum was reported to be slightly irritable.  There 
was no further mention of relevant treatment, symptoms or 
complaints of intestinal obstruction.  The May 1956 
separation examination was negative for any diagnoses of an 
intestinal obstruction.  

Post-service, the veteran was diagnosed with spastic colon 
syndrome in 1984, sigmoid diverticulosis in 1986, intestinal 
metaplasia in 1991, a rectal polyp in 2002, and possible 
irritable bowel syndrome (IBS) in 2003.  X-rays taken in 1986 
showed no abnormalities of the small bowel.  An air contrast 
Barium Enema dated in October 2002 showed mild sigmoid 
diverticulitis.  There were no acute abnormalities noted upon 
abdomen kidney ultrasound biopsies taken in June 2003 and 
July 2003.  A February 2004 upper endoscopy showed a normal 
duodenal bulb and post-bulbar duodenum.

An obstructive series taken in October 2003 for complaints of 
right upper quadrant pain was suggestive of fecal impaction, 
but there was no evidence of intestinal obstruction.  There 
were no intestinal obstructions noted upon VA examination in 
May 2003 or March 2004.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran and his wife have indicated in various 
statements that an intestinal obstruction has been present 
since the veteran's separation from active service and 
related thereto, they are not competent to offer a medical 
opinion. Espiritu, supra. The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, surpa. 

ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include gastritis, peptic ulcers, hiatal hernia 
with GERD, a history of cholecystectomy, and pancreatitis, is 
denied.

Entitlement to service connection for an intestinal 
obstruction due to peritoneal adhesions, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


